DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 24, 2022 was received. Claims 16-17, 20, 25, 30 and 34 were amended, claim 19 was cancelled and claims 37-38 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 24, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the metering device in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates that the metering device is a metering cylinder or pump, or equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The 112b rejections of claims 17-18, 20, 25-26 and 34 are withdrawn because Applicant amended the claims to remove the indefinite subject matter.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Harlow, Jr. et al. (US 5,429,682) hereinafter referred to as Harlow in view of Guzowski et al. (US 6,325,302) on claims 16-18, 20-28 and 30-34 are maintained. The rejections are restated below. 
Regarding claim 16: Harlow discloses an automated coating apparatus having an applicator (34) with a coating nozzle (154), and a valve (170) for controlling the release of coating through the nozzle (154), the applicator (34) being attached to six-axis robot arm (30) where the apparatus also includes a controller (88) communicating with a robot controller (89) which controls the robot arms (91) and a coating applicator control (107) which controls the applicator (92) to release the coating through the coating nozzle (154) (col. 9 lines 1-13, col. 12 lines 58+, col. 13 lines 1-20, 67-68, col. 14 lines 1+, figures 6, 8, 9, 11, 12 and 20). Harlow discloses that the robot controller (89) connects to the coating applicator control (107) such that information about the spatial position and orientation of the robot with respect to the object being coated is synchronized with the coating applicator control (107) via feedback from sensors before coating begins (col. 15 lines 22-66, figures 19-20).
Harlow fails to explicitly disclose a plurality of print head valves controlling the release of coating agent through a plurality of nozzles. However, Guzowski et al. teaches a similar robotic spraying tool provided in a single head assembly (26) which includes a plurality of nozzles (32) each with their own valve for controlling the flow of material through the opening (36) of each nozzle (32) (col. 2 lines 22-50, col. 3 lines 3-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple nozzles each having their own valve as taught by Guzowski et al. with the apparatus of Harlow because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 17: Harlow discloses that the robot’s movement speed is specifically set and controlled by program parameters, such that the robot controller (89) controls the robot with a specific first cycle time (col. 8 lines 25-46, figure 4B), and further discloses that the valve (170) is controlled to have a specific cycle time with pulses as low as 150 microseconds (col. 12 lines 58+, col. 13 lines 1-40, figures 17-18). While Harlow fails to explicitly disclose this cycle is shorter than the robot arm control cycle, the limitation “the robot control controls the coating robot… the second cycle time of the printhead control is shorter than the first cycle time of the robot control” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, since Harlow does teach that both the robot control and valve control operate with specific cycle times that are changed based on desired coating properties, then the apparatus of Harlow is capable of timing the valve pulses to be shorter than the robot arm movements. 
Regarding claim 18: Harlow discloses that the valve open time can be as low as 150 microseconds which is much lower than 100ms (col. 13 lines 1-20). 
Regarding claim 20: Harlow discloses that the apparatus has the capability to switch pigmented coatings in real time, which inherently requires a color changer (col. 10 lines 20-39, col. 14 lines 66-68, figure 20). Harlow discloses that this can be done by using a waste flush valve (133) which allows for switching of coating materials, such that it can be considered a color changer (col. 14 lines 66+, col. 15 lines 1-5, figure 20). Harlow also discloses control valves (130) that meter the coating material to the applicator (34) and are connected to both the robot controller (89) and the coating application control (107) such that they are metering devices (col. 14 lines 56-64, figure 20). Additionally, the needle (160) in the valve (114) which is controlled directly by the coating applicator control (107) (col. 12 lines 32-40, figure 11) or the pressurization air supplied to the coating supply reservoirs (129) (col. 12 lines 7-11, figure 20) can also be considered metering devices.
Regarding claim 21: Harlow discloses that the valve switching can be done dynamically and precisely in increments as low as 150 microseconds (col. 12 lines 58+, col. 13 lines 1-40, figures 17-18), and further teaches that the applicator can create coatings with a resolution of 1 millimeter (col. 10 lines 20-39). 
Regarding claim 22: Harlow discloses that a conveyor controller (93) is provided along with a number of external sensors (95), workpiece detection sensors (98) and a conveyor signal (112) which work together to determine the presence and position of the workpiece present on the conveyor (86), as well as a conveyor motive means (94) which is a mechanical positioning device for positioning the workpiece (cols. 14-15, figure 20). 
Regarding claim 23: Harlow discloses that external sensors (95) and workpiece detection sensors (98) are provided to determine presence and position, and teaches that these signals communicate with the conveyor controller (93) which is an evaluation unit (cols. 14-15, figure 20).
Regarding claim 24: Harlow fails to explicitly disclose a positional tolerance of the workpiece. However, Harlow does disclose that the positional determination of the workpiece relative to the robot applicator is meant to be precise enough such that a previously scanned workpiece can be coated exactly as indicated in a graphical file, and where the applicator can apply coating features as small as 1mm (col. 6 lines 15-40, col. 10 lines 20-39, cols. 14 and 15), indicating that this spatial position is a result effective variable. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the positional detection to have no variance because simple optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 25: Harlow discloses that the control valves (130) meter the coating material to the applicator (34) and are connected to both the robot controller (89) and the coating application control (107) ( col. 14 lines 56-64, figure 20). 
Regarding claim 26: Harlow discloses that the valve switching can be done in increments as low as 150 microseconds (col. 12 lines 58+, col. 13 lines 1-40, figures 17-18) which is under 100 milliseconds. 
Regarding claim 27: Harlow discloses that the apparatus includes a computer controller (88) which is a data interface (figure 20).
Regarding claim 28: Harlow discloses another interface for receiving data about the object to be coated which is measured by way of lasers or video sensors and placed in storage as a graphic file (col. 6 lines 15-40). 
Regarding claim 30: Harlow discloses that the spray pattern can be modified to become a narrow jet rather than a spray and further discloses that the air flow can be completely eliminated which would result in a continuous non-atomized jet of coating material (col. 12 lines 41-52, figures 12-13) or a droplet jet consisting of numerous droplets separated from each other and aligned generally along the longitudinal direction (see figure 11 annotated below).
[AltContent: textbox (Some droplets are aligned and separated in the longitudinal direction)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    244
    319
    media_image1.png
    Greyscale

Regarding claim 31: Harlow fails to explicitly disclose that the maximum coating pressure variation is 500mbar. However, Harlow does disclose that the coating pressure is precisely controlled and directly affects other coating parameters (col. 8 lines 25-46) such that it is a result effective variable. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the coating material pressure to be at one specific pressure value and have no variance because simple optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 32: Harlow fails to explicitly disclose the application efficiency. However, Harlow does disclose that the invention is designed to reduce wasted coating materials by more precisely applying the coatings (col. 3 lines 54-63). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt to reduce all waste and overspray because Harlow teaches that doing so reduces environmental contamination (col. 3 lines 54-63). 
Regarding claim 33: Harlow fails to explicitly disclose the minimum coating rate in terms of area over time. However, Harlow does teach that both the material application rate and the speed of the robot arms are result effective variables which are to be controlled based on process parameters (col. 8 lines 25-45). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the coating rate to achieve a performance of at least 0.5 square meters per minute because simple optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 34: Harlow discloses that the valve (170) includes an electrically controllable needle (160) which is an actuator that allows droplets of coating material to be ejected from the nozzle (154) (col. 10 lines 13-19, col. 12 32-40, figure 11).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Guzowski et al.
Regarding claim 37: Harlow discloses an automated coating apparatus having an applicator (34) with a coating nozzle (154), and a valve (170) for controlling the release of coating through the nozzle (154), the applicator (34) being attached to six-axis robot arm (30) where the apparatus also includes a controller (88) communicating with a robot controller (89) which controls the robot arms (91) and a coating applicator control (107) which controls the applicator (92) to release the coating through the coating nozzle (154) (col. 9 lines 1-13, col. 12 lines 58+, col. 13 lines 1-20, 67-68, col. 14 lines 1+, figures 6, 8, 9, 11, 12 and 20). Harlow discloses that the apparatus has the capability to switch pigmented coatings in real time, which inherently requires a color changer (col. 10 lines 20-39, col. 14 lines 66-68, figure 20). Harlow discloses that this can be done by using a waste flush valve (33) which allows for switching of coating materials, such that it can be considered a color changer (col. 14 lines 66+, col. 15 lines 1-5, figure 20). Harlow also discloses control valves (130) that meter the coating material to the applicator (34) and are connected to both the robot controller (89) and the coating application control (107) such that they are metering devices (col. 14 lines 56-64, figure 20). Additionally, the needle (160) (col. 12 lines 32-40, figure 11) or pressurization air supplied to the coating supply reservoirs (129) (col. 12 lines 7-11, figure 20) can also be considered metering devices. 
Harlow fails to explicitly disclose a plurality of print head valves controlling the release of coating agent through a plurality of nozzles. However, Guzowski et al. teaches a similar robotic spraying tool provided in a single head assembly (26) which includes a plurality of nozzles (32) each with their own valve for controlling the flow of material through the opening (36) of each nozzle (32) (col. 2 lines 22-50, col. 3 lines 3-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple nozzles each having their own valve as taught by Guzowski et al. with the apparatus of Harlow because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 38: Harlow discloses that the spray pattern can be modified to become a narrow jet rather than a spray and further discloses that the air flow can be completely eliminated which would result in a continuous non-atomized jet of coating material (col. 12 lines 41-52, figures 12-13) or a droplet jet consisting of numerous droplets separated from each other and aligned generally along the longitudinal direction (see figure 11 annotated above).

The claim rejections under 35 U.S.C. 103 as unpatentable over Harlow and Guzowski et al. as applied to claims 16-18, 20-28, 30-34 and 37-38 above, and further in view of Rouaud et al. (US 2014/0329001) on claims 35-36 are maintained. The rejections are restated below. 
Regarding claims 35-36: Harlow discloses external position sensors (95, 98, 112) but fails to explicitly disclose what type of sensor is used. However Rouaud et al. discloses a similar robotic coating system which utilizes cameras for tracking the position of the workpiece (104) and the robots (118), inherently utilizing an evaluation unit in order to evaluate the image captured by the camera in order to determine the positions of the workpiece (104) and robots (118) such that it can track them (par. 20, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a camera and evaluation unit as taught by Rouaud et al. as one of the sensors (95, 98, 112) for detecting position of Harlow because a camera is functionally equivalent for this purpose to a generic sensor, and simple substitution of functionally equivalent elements is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143). 

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Harlow does not teach that the printhead control receives from the robot control at least one of a spatial position, speed or orientation of the printhead, or one of a color changer or metering device.
In response: 
Harlow explicitly discloses that the robot motion controlled by the robot controller and coating flow controlled by the coating applicator are synchronized through a number of signal lines, including signal line 113 which controls the on/off state of the applicator (col. 15 lines 46-53, figure 20). One of ordinary skill in the art would recognize that this synchronization must inherently be done by using the feedback signals relating to the robot position, speed and/or orientation mentioned in the previous paragraph, as there is no other way for the applicator’s application step to become synchronized with the robot motion as explicitly mentioned. Furthermore Harlow explicitly mentions that the tool object’s (applicator) programming should include models of speed and orientation of the object as well as queries of that information and current state information, indicating that it needs to be capable of receiving real-time updates about the orientation and speed of the tool object (col. 19 lines 8-20). This inherently requires the applicator’s control unit to receive this information from the robot control, as the robot control is the object which sets the tool object’s position, orientation and speed. 
Regarding the new claim, Harlow explicitly does disclose both a material change system, which is a color changer, and a number of elements which can be considered metering devices, including control valves (130) and a needle (160). Harlow also teaches that the coating supply feed pressure can be controlled, such that this control unit can be considered a metering device (col. 12 lines 7-11). Harlow even explicitly discloses that the PECA applicator allows precise amounts of coatings “to be metered onto the surface being coated” (col. 2 lines 65+, col. 3 lines 1-17). Therefore, Harlow clearly requires any number of metering devices. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/29/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717